SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.N/A) Filed by the registrantx Filed by a party other than the registrant ¨ Check the appropriate box: ¨ Confidential, for Use of ¨ Preliminary proxy statement the Commission Only (as x Definitive proxy statement permitted by Rule 14a-6(e)(2) ¨ Definitive additional materials ¨ Soliciting material pursuant to Rule 14a-11(c) or Rule 14a-12 SOUTHCREST FINANCIAL GROUP, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of filing fee (Check the appropriate box): x No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transactions applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement no.: (3) Filing Party: (4) Date Filed: April 16, TO THE SHAREHOLDERS OF SOUTHCREST FINANCIAL GROUP, INC.: You are cordially invited to attend the 2009 Annual Meeting of Shareholders of SouthCrest Financial Group, Inc., which will be held at the SouthCrest Bank branch, 600 North Glynn Street,Fayetteville, Georgia, on Thursday, May 14, 2009, at 1:00 p.m. local time.I sincerely hope that you will be able to attend the meeting, and I look forward to seeing you. The attached notice of the annual meeting and proxy statement describes the formal business to be transacted at the meeting.We will also report on our operations during the past year and during the first quarter of 2009 as well as our plans for the future. A copy of our annual report, which contains information on our operations and financial performance as well as our audited financial statements, is also included with this proxy statement. To ensure the greatest number of shareholders will be present either in person or by proxy, we ask that you mark, date and sign the enclosed proxy card, and return it to us in the envelope provided as soon as possible.If you attend the meeting in person, you may revoke your proxy at the meeting and vote in person.You may revoke your proxy at any time before it is voted. Sincerely, /s/ Daniel W. Brinks Daniel W. Brinks Chairman and Chief Operating Officer SOUTHCREST
